From Salisbury.
The following questions were made in this cause and sent to this Court for the opinion of the judges: 1. Whether the money claimed by the plaintiff can be considered as a "donatio mortis causa." 2. Whether the defendant's acknowledgment of the facts stated in the case shall be deemed sufficient to defeat the statute of distributions and to vest the money in him as trustee for the use of Adam Windows' children; and his acknowledgment of this fact be good and sufficient evidence thereof. 3. Whether an action at law can be maintained for the recovery of this money, it being in the nature of a legacy.
LOCKE, J., having been of counsel in the cause, gave no opinion.